DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the limitation “the grip housing is decentered upward from the motor housing” renders the claim indefinite, as the limitation does not make sense.  The term “decentered upward from” does not provide any guidance as to where the grip housing is located.  In the interest of compact prosecution, the Examiner will interpret this limitation in accordance with the drawings, in that the grip portion will have a portion that is raised from the baseline of the lower section.  This is shown in the following Examiner’s Illustration 1, below.

    PNG
    media_image1.png
    407
    692
    media_image1.png
    Greyscale

Examiner’s Illustration 1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-12, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christopherson, (US 2017/0274520).


Regarding claim 1, Christopherson discloses:  A power tool (Fig. 1, power tool 10),  comprising: 

a brushless motor (Fig. 1, motor 3a) including a stator and a rotor rotatable relative to the stator ([0058] “The motor 16 is a three-phase brushless DC (BLDC) motor and includes a stator assembly 70, a rotor assembly 72”); 

a motor housing (Fig. 2a-2b, motor case 22) being cylindrical and accommodating the brushless motor; 

a gear housing (Fig. 2a-2b, gear case 24) in front of the motor housing; 

a grip housing (Fig. 2a-2b, handle portion 23) behind the motor housing and extending in a front-rear direction, the grip housing being cylindrical and having a smaller diameter than the motor housing (the end portion of the motor housing has a bell shape and connects to the gear housing in a portion that has a larger diameter than the grip portion); 

a controller housing (Fig. 2a, support member 30 ) behind the grip housing and accommodating a controller (Fig. 7a-7b, planar circuit board 20) including a switching element ([0068] “In an embodiment, the planar circuit board 20 includes a dial assembly 155 (or other variable-speed input mechanism),”); and 
a power cord  (Fig. 10, AC power cord 32) connected to the controller housing.

Regarding claim 2, Christopherson further discloses: the controller housing has a vent (Figs. 2a-2b, openings 31), and the controller housing accommodates a heat-dissipating member (Figs. 7-9, first L-shaped heat sink 147-1 and a second L-shaped heat sink 147-2) to dissipate heat from the controller. 


Regarding claim 3, Christopherson further discloses: a capacitor (Figs. 8a-8b, capacitors 42 and 56) located below the controller and accommodated in the controller housing. 

Regarding claim 4, Christopherson further discloses: the vent (Figs. 2a-2b, openings 31) faces an outer surface of the controller  (Fig. 7a-7b, planar circuit board 20). 

Regarding claim 6, Christopherson further discloses: the gear housing (Fig. 2a-2b, gear case 24) accommodates a spindle (Fig. 3, output shaft 27) to receive a tip tool.  

Regarding claim 8, Christopherson further discloses: the controller ([0066], “the planar circuit board 20 is attached to the module casing 18”) includes a case (Figs. 7a-9, module casing 18) having a bottom located frontward (the case, which exists as a 3 dimensional object, has a bottom in all directions, frontward, leftward, rightward, etc.) and an opening located rearward (Fig.8a, opening 144), and a control circuit board (Fig. 8a, control boar 20) accommodated in the case, and the vent (Figs. 2a-2b, openings 31) is located frontward from the bottom.

Regarding claim 9, Christopherson further discloses: the controller housing (Fig. 2a, support member 30 ) has a lower surface downward from a lower surface of the grip housing (Fig. 2a-2b, handle portion 23).

Regarding claim 10, Christopherson further discloses: the controller housing (Fig. 2a, support member 30 ) has a lower surface downward from a lower surface of the grip housing (Fig. 2a-2b, handle portion 23).

Regarding claim 11, Christopherson further discloses: the grip housing (Fig. 2a-2b, handle portion 23) is decentered upward from the motor housing.

Regarding claim 12, Christopherson further discloses: a capacitor (Figs. 8a-8b, capacitors 42 and 56)  located below the controller and accommodated in the controller housing. 

Regarding claim 16, Christopherson further discloses: the gear housing  (Fig. 2a-2b, gear case 24) accommodates a spindle (Fig. 3, output shaft 27) to receive a tip tool.

Regarding claim 17, Christopherson further discloses: the gear housing  (Fig. 2a-2b, gear case 24) accommodates a spindle (Fig. 3, output shaft 27) to receive a tip tool.

Regarding claim 18, Christopherson further discloses: the gear housing  (Fig. 2a-2b, gear case 24) accommodates a spindle (Fig. 3, output shaft 27) to receive a tip tool.

Regarding claim 19, Christopherson further discloses: the gear housing  (Fig. 2a-2b, gear case 24) accommodates a spindle (Fig. 3, output shaft 27) to receive a tip tool.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson, (US 2017/0274520) in view of Kawakami, (US 2015/0263592).

Regarding claims 5, and 13-15, Christopherson further discloses: the controller (Fig. 7a-7b, planar circuit board 20) is accommodated in the controller housing (Fig. 2a, support member 30).

Christopherson does not explicitly disclose: a front portion of the controller tilted downward.

Kawakami teaches: a front portion of the controller (Fig. 2, controller 74) tilted downward (Figure 2 clearly shows the controller oriented with a downward tilt).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the location and orientation of the controller in the Christopherson device in compliance with the specifications of the Kawakami device, thereby combining prior art elements to achieve a predictable result. This alteration represents a simple substitution of one arrangement of parts to another arrangement of parts in a similar device.  While the current application describes a reason for this arrangement ([0015], “The tilted controller 8 creates a space below the controller 8 at the rear. As shown in FIG. 4, the space contains a capacitor 60 located below the controller 8 and laterally supported by semicircular ribs 59 on the inner surface of the housing half 10”), as the prior art devices both contain a capacitor located below the controller, there is no criticality for this benefit.  
: 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson, (US 2017/0274520) in view of Tanimoto, (US 2011/0171887).
.
Regarding claims 7 and 20, Christopherson further discloses: the devices of claims 1 and 2.

Christopherson does not explicitly disclose: the power tool has a center of gravity inside the motor housing.

Tanimoto teaches: the power tool has a center of gravity inside the motor housing ([0205] Further, the grinding stone 5 and the gear portion 4 those having a heavy weight are provided at a front portion of the disc grinder 1, so that a center of gravity of the disc grinder 1 can be positioned at the front portion. Accordingly, the user can perform balanced handling more easily in comparison with the case where a center of gravity is positioned at a rear portion of the disc grinder.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the specifications of Christopherson in accordance with the specifications of Tanimoto, thereby combining prior art devices to achieve a predictable result.  The benefit of this Is stated in Tanimoto, [0027] “With this structure, a center of gravity of the power tool can be positioned at the front side of the housing, facilitating balanced operation for the user to improve operability”.  This is the same reason given by the current application: [0018], “the grip housing 6 is located at a shorter distance from the15 center of gravity G. The grinder 1 thus allows easy handling and reduces fatigue in the operator's hand”. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL JEREMY LEEDS/           Examiner, Art Unit 3731